DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1 and 2 is:
Regarding claims 1 and 2, the prior art does not teach or fairly suggest in combination with the other claimed limitations a  grommet assembly comprising: wherein the body portion has an oval tubular shape to be fitted into the mounting hole, the body portion comprising opposed walls defining an oval opening of the body portion, and wherein the protruding member has an arch shape protruding from the opposed walls so as to bridge the oval opening of the body portion in a lateral direction perpendicular to a longitudinal direction of the oval opening of the body portion, and is disposed at a central
position on the body portion with respect to the longitudinal direction of the oval opening of the body portion.
This limitation is found in claims 1 and 2, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

May 19, 2021
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848